Citation Nr: 0404542	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-09 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran had recognized service from November 1942 to 
December 1945.  He died in December 1991, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila which denied service connection for the 
cause of the veteran's death.  In the same decision, the RO 
also denied the appellant entitlement to accrued benefits.  
In her notice of disagreement, the appellant expressly 
appealed only the issue of service connection for the cause 
of the veteran's death.  Thus, the issue of entitlement to 
payment of accrued benefits is not now before the Board.  


FINDINGS OF FACT

1.  The veteran died in December 1991 at the age of 68 from 
pneumonia, cough, and fever.  

2.  During his lifetime the veteran had not established 
service-connection for any disability.

3.  There is no competent evidence of a nexus between the 
disability which caused the veteran's death and his military 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. 
§§ 3.303, 3.312 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in VA law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was considered on the merits, and well-groundedness is not an 
issue.  In the April 2002 decision, in a December 2002 
statement of the case (SOC), and in a supplemental statement 
of the case issued in March 2003, the appellant was notified 
of the evidence necessary to substantiate her claim, and of 
what was of record.  By correspondence in December 2000, she 
was notified of how the VCAA applied to her claim.  The 
December 2002 SOC cited the changes in the law brought about 
by the VCAA and implementing regulations; it explained that 
VA would make reasonable efforts to help the appellant get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the SOC asked the appellant 
to respond with any new evidence in support of her claim 
within 30 days, she was further notified that evidence 
submitted within a year would be considered.  In fact, all 
evidence received in the interim (a period of more than one 
year) has been accepted for the record and considered.  Under 
the Veterans Benefits Act of 2003, Pub. L. 108-183, § 701, 
117 Stat. 2651,_(Dec. 16, 2003)(to be codified at 38 U.S.C. 
§__), the Board may proceed with consideration of the appeal. 

There is no indication that there is any relevant evidence 
outstanding.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  A remand 
of the case for correction of any technical deficiency in the 
notice would serve not useful purpose, but would merely 
impose needless delay and cost to the process.  Hence, the 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the appellant for the Board to do so.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

The only service department records containing information 
pertinent to the veteran's health during service are two 
Philippine Army personnel affidavits, one undated and one 
dated in February 1946, both signed by the veteran.  In the 
undated affidavit, the veteran responded that he suffered 
from malaria during service.  In the February 1946 affidavit, 
"none" is entered in the area where the veteran was asked 
to list all wounds and illness he incurred in service.  The 
remainder of the service records do not reveal abnormalities 
associated with any of the veteran's bodily systems.

A certificate of death indicates that the veteran was 68 
years old when he died on December [redacted], 1991.  The death 
certificate lists pneumonia as the immediate cause of death.  
A cough and fever were listed as antecedent causes of death.  
No other condition was noted as an underlying cause or 
significant condition contributing to the veteran's death.  
The death certificate contains a notation that the physician 
who signed the certificate was not an attending physician.  

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in March 2000.  She has 
furnished numerous statements of her own to the effect that 
she is confident the veteran suffered malaria in service, and 
he exhibited symptoms of malaria subsequent to his service 
that played some role in his death.  She reported that in 
1973 the veteran was treated by a physician for symptoms of 
malaria.  In VA Forms 21-4142, she provided the RO with 
information regarding postservice medical treatment the 
veteran received.  

In a June 2000 certificate, a private physician reported that 
the appellant "came to my clinic for the clinical records of 
her husband . . . [whom] she claimed was treated by [me] 
sometime in 1973, for enlargement of the spleen and some 
[right] lung problems."  The physician state that the 
appellant "informed" him that the veteran suffered from 
malaria during service.  The appellant also "alleged that 
[the veteran] was treated by a quack doctor at his home."  
The physician concluded his statements by reporting that he 
could not produce clinical records reflecting treatment of 
the veteran as any such records had been discarded.  

In a September 2001 "certification," an individual reported 
that he was a comrade of the veteran and he served as the 
company commander of the veteran's unit.  He stated that the 
veteran was sick from malaria during service.  In another 
certificate dated in the same month, an acquaintance of the 
appellant recalled that, in November 1991, the veteran 
suffered from a severe cold, a high fever, and a constant 
cough.  It was reported that he was treated for those 
symptoms with vitamins and medication at a rural health 
center.  In another September 2001 certificate, a clerk of a 
community health care center (where the appellant reported 
the veteran received medical treatment in 1991) informed that 
clinical records pertaining to the veteran had been 
discarded.  In an October 2001 certificate from an Office of 
the City Health Officer, it was reported that the veteran was 
treated in November and December 1991 as he was a "patient 
with sputum positive cavitary ."  

In an October 2001 letter, the appellant noted that the 
physician who signed the veteran's certificate of death was 
not an attending physician.  She stated that she was the one 
"who gave the death information as to the cause of death of 
[the veteran] which I believed to be [p]neumonia with severe 
cold, high fever and constant coughing for this was what my 
husband suffered . . . ."  

Of record are November 2002 letters from the appellant, her 
daughter, and her son.  Her daughter and son recounted 
incidents when the veteran suffered from symptoms such as a 
severe cough, fever, and severe weakness.  The earliest year 
subsequent to the veteran's service that the appellant's 
children noted such symptoms was 1965.  The appellant 
reported that she thought the veteran's fever and constant 
coughing had a correlation to malaria, and she mistakenly 
used the term "pneumonia" as the cause of his death when 
she spoke with the physician who signed the certificate of 
death.  

Legal Criteria and Analysis

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain tropical diseases, including malaria, will be 
presumed if such diseases become manifest to a compensable 
degree within the year after active service, or at a time 
when standard accepted treatises indicate that the incubation 
period commenced during such service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the veteran did not establish service 
connection for any disability during his lifetime.  When he 
died, he did not have a pending claim with VA.  The immediate 
cause of his death listed was pneumonia; fever and a cough 
were listed as antecedent causes.  The appellant asserts that 
these listed causes were all related to malaria the veteran 
had in service.  

While no examination report or clinical record establishes 
that the veteran had malaria in service, or in the first 
postservice year, in a processing affidavit apparently 
approximately contemporaneous with service, the veteran 
stated that he had had malaria during service.  There is no 
reason for the Board to doubt that he believed this was so.  
However, in the absence of any competent (medical) evidence 
that the veteran had malaria in service or at any time after 
service, service connection for such disease, including on a 
presumptive basis as a tropical disease, is not warranted.  
Furthermore, there is no competent evidence that malaria, if 
any, was a material factor in causing or contributing to 
cause or hasten the veteran's death.  The opinions and 
observations of the appellant, her children, and 
acquaintances in this matter are not competent evidence.  As 
laypersons, they have no special expertise to establish 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Postservice medical records, dated more 
than 50 years after the veteran's military service, provide 
no basis for establishing a causal link between the cause of 
death in this case and service.  No physician has indicated 
that the disease which caused the veteran's death is related 
to service.  

There is no competent evidence linking the veteran's death to 
disability that was incurred or aggravated in service.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



